              Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 1 of 66




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 AMERICAN PATENTS LLC,
                                                      CIVIL ACTION NO. 6:21-cv-635
       Plaintiff,
                                                      ORIGINAL COMPLAINT FOR
         v.                                           PATENT INFRINGEMENT

 CONTINENTAL AG, CONTINENTAL                          JURY TRIAL DEMANDED
 AUTOMOTIVE GMBH, CONTINENTAL
 AUTOMOTIVE HOLDING
 NETHERLANDS B.V., AND
 CONTINENTAL AUTOMOTIVE
 SYSTEMS, INC.,

       Defendant.


                    ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff American Patents LLC (“American Patents” or “Plaintiff”) files this original

complaint against Defendants Continental AG, Continental Automotive GmbH (together

“Continental”), Continental Automotive Holding Netherlands B.V. and Continental Automotive

Systems, Inc., alleging, based on its own knowledge as to itself and its own actions and based on

information and belief as to all other matters, as follows:

                                             PARTIES

       1.       American Patents is a limited liability company formed under the laws of the

State of Texas, with its principal place of business at 2325 Oak Alley, Tyler, Texas, 75703.

       2.       Continental AG is a corporation duly organized and existing under the laws of

Germany having a place of business at Vahrenwalder Strasse 9, 30165 Hanover, Germany.

       3.       Continental Automotive GmbH is a company duly organized and existing under

the laws of Germany having a place of business at Vahrenwalder Strasse 9, 30165 Hanover,

Germany.
              Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 2 of 66




         4.       Continental Automotive Holding Netherlands B.V. is a company duly organized

and existing under the laws of the Netherlands having a place of business at Bassin 100-106,

Maastricht, Limburg, 6211AK, Netherlands.

         5.       Continental Automotive Systems, Inc. is a corporation duly organized and

existing under the laws of Delaware. Continental Automotive Systems, Inc. may be served

through its registered agent C T Corporation Sysytem, 1999 Bryan Street, Suite 900, Dallas, TX

75201.

         6.       The Defendants identified in paragraphs 2-5 above (collectively, “Continental”)

are an interrelated group of companies which together comprise one of the world’s largest

manufacturers and providers of telematics and vehicle networking services and devices,

including the Continental brand.

         7.       The Continental defendants named above and their affiliates are part of the same

corporate structure and distribution chain for the making, importing, offering to sell, selling, and

using of the accused devices in the United States, including in the State of Texas generally and

this judicial district in particular.

         8.       The Continental defendants named above and their affiliates share the same

management, common ownership, advertising platforms, facilities, distribution chains and

platforms, and accused product lines and products involving related technologies.

         9.       Thus, the Continental defendants named above and their affiliates operate as a

unitary business venture and are jointly and severally liable for the acts of patent infringement

alleged herein.




                                                   2
              Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 3 of 66




                                  JURISDICTION AND VENUE

        10.     This is an action for infringement of United States patents arising under 35 U.S.C.

§§ 271, 281, and 284–85, among others. This Court has subject matter jurisdiction of the action

under 28 U.S.C. § 1331 and § 1338(a).

        11.     This Court has personal jurisdiction over Continental pursuant to due process

and/or the Texas Long Arm Statute because, inter alia, (i) Continental has done and continues to

do business in Texas; (ii) Continental has committed and continues to commit acts of patent

infringement in the State of Texas, including making, using, offering to sell, and/or selling

accused products in Texas, and/or importing accused products into Texas, including by Internet

sales and sales via retail and wholesale stores, inducing others to commit acts of patent

infringement in Texas, and/or committing a least a portion of any other infringements alleged

herein; and (iii) Continental Automotive Systems, Inc. is registered to do business in Texas. In

the alternative, Continental AG and Continental Automotive GmbH are subject to this Court’s

specific personal jurisdiction consistent with the principles of due process and the Federal Long

Arm Statute of Fed. R. Civ. P. 4(k)(2) because: (1) each has substantial contacts with the United

States and committed and/or induced acts of patent infringement in the United States; and (2)

neither is subject to jurisdiction in any state’s courts of general jurisdiction.

        12.     Venue is proper as to Continental AG, which is organized under the laws of

Germany. 28 U.S.C. § 1391(c)(3) provides that “a defendant not resident in the United States

may be sued in any judicial district, and the joinder of such a defendant shall be disregarded in

determining where the action may be brought with respect to other defendants.”

        13.     Venue is proper as to Continental Automotive GmbH, which is organized under

the laws of Germany. 28 U.S.C. § 1391(c)(3) provides that “a defendant not resident in the




                                                   3
             Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 4 of 66




United States may be sued in any judicial district, and the joinder of such a defendant shall be

disregarded in determining where the action may be brought with respect to other defendants.”

       14.     Venue is proper as to Continental Automotive Holding Netherlands B.V., which

is organized under the laws of the Netherlands. 28 U.S.C. § 1391(c)(3) provides that “a

defendant not resident in the United States may be sued in any judicial district, and the joinder of

such a defendant shall be disregarded in determining where the action may be brought with

respect to other defendants.”

       15.     Venue is proper in this district as to Continental Automotive Systems, Inc.

pursuant to 28 U.S.C. § 1400(b). Venue is further proper because Continental Automotive

Systems, Inc. has committed and continues to commit acts of patent infringement in this district,

including making, using, offering to sell, and/or selling accused products in this district, and/or

importing accused products into this district, including by Internet sales and sales via retail and

wholesale stores, inducing others to commit acts of patent infringement in Texas, and/or

committing at least a portion of any other infringements alleged herein in this district.

Continental Automotive Systems, Inc. has regular and established places of business in this

district, including at least at 440 Kohlenberg Rd, New Braunfels, TX 78130 and at 3740 North

Austin Street, Seguin, TX 78155.




                                                  4
           Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 5 of 66




(Source: https://www.continental.com/en/company/locations)




(Source: Comal County Appraisal District Website)




                                             5
           Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 6 of 66




(Source: https://www.continental.com/en/company/locations)




(Source: screenshot from Google Street View)




                                               6
             Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 7 of 66




                                           BACKGROUND

       16.     The patents-in-suit generally pertain to communications networks and other

technology used in “smart” devices such as smartphones, smart TVs, and smart appliances. The

technology disclosed by the patents was developed by personnel at Georgia Institute of

Technology (“Georgia Tech”).

       17.     Georgia Tech is a leading public research university located in Atlanta, Georgia.

Founded in 1885, Georgia Tech is often ranked as one of the top ten public universities in the

United States. The patents from Georgia Tech (“the Mody patents”) were developed by a

professor and a graduate student in Georgia Tech’s Electrical and Computer Engineering

department. The undergraduate and graduate programs of this department are often ranked in the

top five of their respective categories.

       18.     The Mody patents are related to Multi-Input, Multi-Output (MIMO) technology.

The inventors of the Mody patents were at the forefront of MIMO, developing, disclosing, and

patenting a solution for achieving both time and frequency synchronization in MIMO systems.

The Mody patents (or the applications leading to them) have been cited during patent prosecution

hundreds of times, by numerous leading companies in the computing and communications

industries, including AMD, Alcatel Lucent, Altair, AT&T, Atheros, Blackberry, Broadcom,

Comcast, Ericsson, Facebook, HP, Hitachi, Huawei, Infineon, Intel, Interdigital, IBM, Kyocera,

Marvell, Matsushita, Mediatek, Motorola, NEC, Nokia, Nortel Networks, NXP, Panasonic,

Philips, Qualcomm, Realtek, Samsung, Sanyo, Sharp, Sony, STMicroelectronics, Texas

Instruments, and Toshiba.




                                                7
             Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 8 of 66




                                            COUNT I

                     INFRINGEMENT OF U.S. PATENT NO. 7,088,782

       19.     On August 8, 2006, United States Patent No. 7,088,782 (“the ‘782 Patent”) was

duly and legally issued by the United States Patent and Trademark Office for an invention

entitled “Time And Frequency Synchronization In Multi-Input, Multi-Output (MIMO) Systems.”

       20.     American Patents is the owner of the ‘782 Patent, with all substantive rights in

and to that patent, including the sole and exclusive right to prosecute this action and enforce the

‘782 Patent against infringers, and to collect damages for all relevant times.

       21.     Continental used products and/or systems including, for example, its Continental

Premium Telematics Solutions and Continental V2X Communication families of products, that

include LTE and/or 802.11n or above capabilities (“accused products”):




(Source: https://www.continental-automotive.com/en-gl/Passenger-Cars/Vehicle-

Networking/Connectivity-Telematics/Telematics/Premium-Telematics)




                                                 8
           Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 9 of 66




(Source: https://www.continental-automotive.com/en-gl/Passenger-Cars/Vehicle-

Networking/Connectivity-Telematics/Telematics/Premium-Telematics)




(Source: https://www.continental-automotive.com/en-gl/Passenger-Cars/Vehicle-

Networking/5G-Connectivity-Solutions/V2X-Communication)




                                             9
             Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 10 of 66




(Source: https://www.continental-automotive.com/en-gl/Passenger-Cars/Vehicle-

Networking/5G-Connectivity-Solutions/V2X-Communication)

       22.     By doing so, Continental has directly infringed (literally and/or under the doctrine

of equivalents) at least Claim 30 of the ‘782 Patent. Continental’s infringement in this regard is

ongoing.

       23.     Continental has infringed the ‘782 Patent by using the accused products and

thereby practicing a method for synchronizing a Multi-Input Multi-Output (MIMO) Orthogonal

Frequency Division Multiplexing (OFDM) system in time and frequency domains. For example,

the accused products support the LTE standard and MIMO technology. According to the LTE

standards, the physical layer performs various functions which include modulation and

demodulation of physical channels as well as time and frequency synchronization.




                                                10
           Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 11 of 66




(Source: https://www.continental-automotive.com/en-gl/Passenger-Cars/Vehicle-

Networking/Connectivity-Telematics/Telematics/Premium-Telematics)




(Source: https://www.continental-automotive.com/en-gl/Passenger-Cars/Vehicle-

Networking/5G-Connectivity-Solutions/V2X-Communication)




                                             11
             Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 12 of 66




       (Source:

       https://www.etsi.org/deliver/etsi_ts/136300_136399/136302/15.00.00_60/ts_136302v150

       000p.pdf)




       (Source: https://in.mathworks.com/help/lte/ug/synchronization-signals-pss-and-sss.html)

       24.     The methods practiced by Continental’s use of the accused products include

producing a frame of data comprising a training symbol that includes a synchronization

component that aids in synchronization, a plurality of data symbols, and a plurality of cyclic

prefixes. For example, the physical layer performs the modulation and demodulation of the

physical channels. Further, it uses OFDM in the downlink physical channel. Hence, there would

be OFDM modulators present in transmitter of the apparatus (mobile devices such as the accused

products) for modulating the data signals. The physical layer transmits downlink frames that

include data symbols, pilot symbols such as PSS, SSS, reference symbols and cyclic prefixes for

each symbol.




                                                12
    Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 13 of 66




(Source: https://home.zhaw.ch/kunr/NTM1/literatur/LTE%20in%20a%20Nutshell%20-

%20Physical%20Layer.pdf)




(Source:

https://www.etsi.org/deliver/etsi_ts/136200_136299/136201/10.00.00_60/ts_136201v100

000p.pdf)




                                     13
    Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 14 of 66




(Source:

https://www.etsi.org/deliver/etsi_ts/136200_136299/136211/08.06.00_60/ts_136211v080

600p.pdf)




(Source:

https://www.etsi.org/deliver/etsi_ts/136200_136299/136211/08.06.00_60/ts_136211v080

600p.pdf)




                                     14
             Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 15 of 66




       (Source: Fundamentals of LTE, Ghosh et al.)

       25.     The methods practiced by Continental’s use of the accused products include

transmitting the frame over a channel. The data frames having cyclic prefixes and other OFDM

symbols are transmitted over a channel (e.g. PDCCH). Alternatively, on request from an

accused product, an LTE base station can act as a transmitter and transmit the frame over a

channel.




       (Source:

       https://www.etsi.org/deliver/etsi_ts/136200_136299/136201/10.00.00_60/ts_136201v100

       000p.pdf)




                                               15
             Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 16 of 66




       (Source:

       https://www.etsi.org/deliver/etsi_ts/136200_136299/136211/11.05.00_60/ts_136211v110

       500p.pdf)

       26.     The methods practiced by Continental’s use of the accused products include

receiving the transmitted frame. For example, the receiving antennas of the accused products

can receive the transmitted frames for further processing.




(Source: https://www.continental-automotive.com/en-gl/Passenger-Cars/Vehicle-

Networking/Connectivity-Telematics/Telematics/Premium-Telematics)




                                                16
             Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 17 of 66




(Source: https://www.continental-automotive.com/en-gl/Passenger-Cars/Vehicle-

Networking/5G-Connectivity-Solutions/V2X-Communication)

       27.     The methods practiced by Continental’s use of the accused products include

demodulating the received frame. For example, according to the LTE standards, the physical

layer performs various functions which include modulation and demodulation of physical

channels. Hence, the received frame will be demodulated for further processing.




       (Source:

       https://www.etsi.org/deliver/etsi_ts/136300_136399/136302/15.00.00_60/ts_136302v150

       000p.pdf)




                                              17
             Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 18 of 66




       (Source:

       https://www.etsi.org/deliver/etsi_ts/136300_136399/136302/15.00.00_60/ts_136302v150

       000p.pdf)

       28.     The methods practiced by Continental’s use of the accused products include

synchronizing the received demodulated frame to the transmitted frame such that the data

symbols are synchronized in the time domain and frequency domain. For example, according to

the LTE standards, the physical layer performs various functions which include frequency and

time synchronization. The procedure of achieving this time and frequency synchronizations is

called ‘Cell Search’.




                                              18
           Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 19 of 66




(Source: https://www.continental-automotive.com/en-gl/Passenger-Cars/Vehicle-

Networking/Connectivity-Telematics/Telematics/Premium-Telematics)




(Source: https://www.continental-automotive.com/en-gl/Passenger-Cars/Vehicle-

Networking/5G-Connectivity-Solutions/V2X-Communication)




                                             19
             Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 20 of 66




(Source:

https://www.etsi.org/deliver/etsi_ts/136300_136399/136302/15.00.00_60/ts_136302v150000p.p

df)




(Source:

https://www.etsi.org/deliver/etsi_ts/136200_136299/136213/14.02.00_60/ts_136213v140200p.p

df)

       29.     The methods practiced by Continental’s use of the accused products include

wherein the synchronizing in the time domain comprises coarse time synchronizing and fine time

synchronizing. For example, the physical layer performs time and frequency synchronization on

                                              20
           Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 21 of 66




received frames using the cell search procedure. It uses primary and secondary synchronization

signals for time and frequency synchronization. The time synchronization includes coarse and

fine time synchronizations. The PSS and the SSS are and have been used for symbol timing and

radio frame timing respectively providing coarse and fine timing synchronization.




       (Source:

       https://www.etsi.org/deliver/etsi_ts/136200_136299/136201/10.00.00_60/ts_136201v100

       000p.pdf)




                                               21
    Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 22 of 66




(Source:

https://www.etsi.org/deliver/etsi_ts/136200_136299/136213/14.02.00_60/ts_136213v140

200p.pdf)




(Source: Multi-Carrier and Spread Spectrum Systems: From OFDM and MC-CDMA to

LTE and WiMAX, Fazel et. Al (2008))




(Source: Multi-Carrier and Spread Spectrum Systems: From OFDM and MC-CDMA to

LTE and WiMAX, Fazel et. Al (2008))




                                      22
    Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 23 of 66




(Source: http://www.sharetechnote.com/html/BasicProcedure_LTE_TimeSync.html)




(Source: https://www.mathworks.com/company/newsletters/articles/understanding-and-

demodulating-lte-signals.html)




(Source: 4G, LTE-Advanced Pro and The Road to 5G, Dahlman et al. (2016))

                                     23
    Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 24 of 66




(Source: Mobile Terminal Receiver Design: LTE and LTE-Advanced, Das, Sajal Kumar

(2017))




(Source: Mobile Terminal Receiver Design: LTE and LTE-Advanced, Das, Sajal Kumar

(2017))




                                    24
             Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 25 of 66




       (Source: Mobile Terminal Receiver Design: LTE and LTE-Advanced, Das, Sajal Kumar

       (2017))

       30.     Continental has had actual knowledge of the ‘782 Patent at least as of the date

when it was notified of the filing of this action. By the time of trial, Continental will have

known and intended (since receiving such notice) that its continued actions would infringe and

actively induce and contribute to the infringement of one or more claims of the ‘782 Patent.

       31.     Continental has also indirectly and willfully infringed, and continues to indirectly

and willfully infringe, the ‘782 Patent, as explained further below in the “Additional Allegations

Regarding Infringement” section.

       32.     American Patents has been damaged as a result of the infringing conduct by

Continental alleged above. Thus, Continental is liable to American Patents in an amount that

adequately compensates it for such infringements, which, by law, cannot be less than a

reasonable royalty, together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       33.     American Patents and/or its predecessors-in-interest have satisfied all statutory

obligations required to collect pre-filing damages for the full period allowed by law for

infringement of the ‘782 Patent.

                                            COUNT II

                     INFRINGEMENT OF U.S. PATENT NO. 7,310,304

       34.     On December 18, 2007, United States Patent No. 7,310,304 (“the ‘304 Patent”)

was duly and legally issued by the United States Patent and Trademark Office for an invention

entitled “Estimating Channel Parameters in Multi-Input, Multi-Output (MIMO) Systems.”

       35.     American Patents is the owner of the ‘304 Patent, with all substantive rights in

and to that patent, including the sole and exclusive right to prosecute this action and enforce the

‘304 Patent against infringers, and to collect damages for all relevant times.


                                                 25
             Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 26 of 66




       36.     Continental made, had made, used, imported, provided, supplied, distributed,

sold, and/or offered for sale products and/or systems including, for example, its Continental

Premium Telematics Solutions and Continental V2X Communication families of products, that

include LTE and/or 802.11n or above capabilities (“accused products”):




(Source: https://www.continental-automotive.com/en-gl/Passenger-Cars/Vehicle-

Networking/Connectivity-Telematics/Telematics/Premium-Telematics)




(Source: https://www.continental-automotive.com/en-gl/Passenger-Cars/Vehicle-

Networking/Connectivity-Telematics/Telematics/Premium-Telematics)




                                                26
             Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 27 of 66




(Source: https://www.continental-automotive.com/en-gl/Passenger-Cars/Vehicle-

Networking/5G-Connectivity-Solutions/V2X-Communication)




(Source: https://www.continental-automotive.com/en-gl/Passenger-Cars/Vehicle-

Networking/5G-Connectivity-Solutions/V2X-Communication)

       37.     By doing so, Continental has directly infringed (literally and/or under the doctrine

of equivalents) at least Claim 1 of the ‘304 Patent. Continental’s infringement in this regard is

ongoing.

       38.     Continental has infringed the ‘304 Patent by making, having made, using,

importing, providing, supplying, distributing, selling or offering for sale products including an

                                                27
           Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 28 of 66




Orthogonal Frequency Division Multiplexing (OFDM) transmitter. For example, the accused

products support LTE standards with MIMO technology.




(Source: https://www.continental-automotive.com/en-gl/Passenger-Cars/Vehicle-

Networking/Connectivity-Telematics/Telematics/Premium-Telematics)




(Source: https://www.continental-automotive.com/en-gl/Passenger-Cars/Vehicle-

Networking/5G-Connectivity-Solutions/V2X-Communication)




                                             28
             Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 29 of 66




       (Source: https://sites.google.com/site/lteencyclopedia/lte-network-infrastructure-and-

       elements)

       39.     The accused products include an encoder configured to process data to be

transmitted within an OFDM system, the encoder further configured to separate the data onto

one or more transmit diversity branches (TDBs). Alternatively, on request from an accused

product, an LTE base station includes a transmitter in an OFDM system with an encoder

configured to process data to be transmitted within an OFDM system, the encoder further

configured to separate the data onto one or more transmit diversity branches (TDBs). For

example, according to the LTE standards, the physical layer performs FEC encoding on the

transmitting data. Hence, there is an encoder block at the transmitter end; additionally, transmit

diversity is performed at the transmitter end. The encoders output the data onto multiple transmit

chains (i.e. transmit diversity branches) for further processing.




                                                 29
            Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 30 of 66




      (Source:

      https://www.etsi.org/deliver/etsi_ts/136200_136299/136201/10.00.00_60/ts_136201v100

      000p.pdf)




      (Source:

      https://www.etsi.org/deliver/etsi_ts/136200_136299/136211/08.06.00_60/ts_136211v080

      600p.pdf)

      40.     The accused products include one or more OFDM modulators, each OFDM

modulator connected to a respective TDB, each OFDM modulator configured to produce a frame


                                            30
            Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 31 of 66




including a plurality of data symbols, a training structure, and cyclic prefixes inserted among the

data symbols. For example, the physical layer performs the modulation and demodulation of the

physical channels. Further, it uses OFDM in the downlink physical channel. Hence, there would

be OFDM modulators for modulating the data signals. The physical layer transmits frames of

data on the downlink that include cyclic prefixes, training symbols and other data groups.




       (Source:

       https://www.etsi.org/deliver/etsi_ts/136200_136299/136201/10.00.00_60/ts_136201v100

       000p.pdf)




       (Source:

       https://www.etsi.org/deliver/etsi_ts/136200_136299/136201/10.00.00_60/ts_136201v100

       000p.pdf)




                                                31
             Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 32 of 66




       (Source:

       https://www.etsi.org/deliver/etsi_ts/136200_136299/136211/08.06.00_60/ts_136211v080

       600p.pdf)




       (Source: https://home.zhaw.ch/kunr/NTM1/literatur/LTE%20in%20a%20Nutshell%20-

       %20Physical%20Layer.pdf)

       41.     The accused products include one or more transmitting antennas in

communication with the one or more OFDM modulators, respectively, each transmitting antenna

configured to transmit the respective frame over a channel. Alternatively, on request from an

accused product, an LTE base station includes one or more transmitting antennas in

                                               32
           Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 33 of 66




communication with the one or more OFDM modulators, respectively, each transmitting antenna

configured to transmit the respective frame over a channel. The transmitting antennas in the base

station are connected to the OFDM modulators to get the OFDM frames for further transmission.




(Source: https://www.electronicdesign.com/communications/lte-requires-synchronization-and-

standards-support)




                                               33
             Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 34 of 66




(Source :

https://www.etsi.org/deliver/etsi_ts/136300_136399/136302/15.00.00_60/ts_136302v150000p.p

df)




(Source:

https://www.etsi.org/deliver/etsi_ts/136200_136299/136211/11.05.00_60/ts_136211v110500p.p

df)

       42.     The accused products include wherein the training structure of each frame

includes a predetermined signal transmission matrix at a respective sub-channel, each training

structure adjusted to have a substantially constant amplitude in a time domain, and the cyclic

prefixes are further inserted within the training symbol, and wherein the cyclic prefixes within

the training symbol are longer than the cyclic prefixes among the data symbols, thereby

countering an extended channel impulse response and improving synchronization performance.

Alternatively, on request from an accused product, an LTE base station includes a transmitter in

an Orthogonal Frequency Division Multiplexing (OFDM) system, the transmitter comprising one

or more OFDM modulators configured to produce a frame including a plurality of data symbols,

a training structure, and cyclic prefixes inserted among the data symbols; wherein the training

structure of each frame includes a predetermined signal transmission matrix at a respective sub-

channel, each training structure adjusted to have a substantially constant amplitude in a time

domain, and the cyclic prefixes are further inserted within the training symbol, and wherein the

cyclic prefixes within the training symbol are longer than the cyclic prefixes among the data

symbols, thereby countering an extended channel impulse response and improving

                                                34
            Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 35 of 66




synchronization performance. For example, the physical layer performs precoding on both the

downlink by generating a precoding matrix (i.e. signal transmission matrix) which is transmitted

along with the data frames. Cyclic prefixes are added to the transmitting frames to help in frame

synchronization at the receiver end. The evidence shows that a cell-specific reference signal

acting as the training sequence are and have been used for channel estimation and are present in

the first symbol of the slots in the frame. Also, the evidence shows that the cyclic prefix in the

first symbol is longer than the cyclic prefix in the other data symbols. Thus, the cyclic prefix in

the training strucuture reference signals are longer than the cyclic prefixes in the other data

symbols. The primary synchronization signals and the cell specific reference signals are

generated using Zadoff-Chu sequences which have a constant amplitude.




(Source:

https://www.etsi.org/deliver/etsi_ts/136200_136299/136201/10.00.00_60/ts_136201v100000p.p

df)




                                                 35
           Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 36 of 66




(Source:

https://www.etsi.org/deliver/etsi_ts/136200_136299/136211/08.06.00_60/ts_136211v080600p.p

df)




(Source:

https://www.etsi.org/deliver/etsi_ts/136200_136299/136211/08.06.00_60/ts_136211v080600p.p

df)




                                           36
           Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 37 of 66




(Source:

https://www.etsi.org/deliver/etsi_ts/136200_136299/136211/08.06.00_60/ts_136211v080600p.p

df)




(Source:

https://www.etsi.org/deliver/etsi_ts/136200_136299/136211/08.06.00_60/ts_136211v080600p.p

df)




(Source: LTE and the Evolution to 4G Wireless: Design and Measurement Challenges, Wiley

(2013))




                                            37
           Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 38 of 66




(Source: https://home.zhaw.ch/kunr/NTM1/literatur/LTE%20in%20a%20Nutshell%20-

%20Physical%20Layer.pdf)




(Source: 3G Evolution: HSPA and LTE for Mobile Broadband, Dahlman, et al. (2010))




                                            38
          Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 39 of 66




(Source: https://home.zhaw.ch/kunr/NTM1/literatur/LTE%20in%20a%20Nutshell%20-

%20Physical%20Layer.pdf)




(Source: Mobile Terminal Receiver Design: LTE and LTE-Advanced, Das, Sajal Kumar (2017))




                                           39
           Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 40 of 66




(Source: Mobile Terminal Receiver Design: LTE and LTE-Advanced, Das, Sajal Kumar (2017))




(Source:

https://www.etsi.org/deliver/etsi_ts/136200_136299/136211/08.06.00_60/ts_136211v080600p.p

df)




                                           40
             Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 41 of 66




(Source: http://www.rfwireless-world.com/Terminology/Zadoff-chu-sequence-LTE.html)

       43.     Continental has had actual knowledge of the ‘304 Patent at least as of the date

when it was notified of the filing of this action. By the time of trial, Continental will have

known and intended (since receiving such notice) that its continued actions would infringe and

actively induce and contribute to the infringement of one or more claims of the ‘304 Patent.

       44.     Continental has also indirectly and willfully infringed, and continues to indirectly

and willfully infringe, the ‘304 Patent, as explained further below in the “Additional Allegations

Regarding Infringement” section.

       45.     American Patents has been damaged as a result of the infringing conduct by

Continental alleged above. Thus, Continental is liable to American Patents in an amount that

adequately compensates it for such infringements, which, by law, cannot be less than a

reasonable royalty, together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       46.     American Patents and/or its predecessors-in-interest have satisfied all statutory

obligations required to collect pre-filing damages for the full period allowed by law for

infringement of the ‘304 Patent.




                                                 41
             Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 42 of 66




                                           COUNT III

                     INFRINGEMENT OF U.S. PATENT NO. 7,706,458

       47.     On April 27, 2010, United States Patent No. 7,706,458 (“the ‘458 Patent”) was

duly and legally issued by the United States Patent and Trademark Office for an invention

entitled “Time And Frequency Synchronization In Multi-Input, Multi-Output (MIMO) Systems.”

       48.     American Patents is the owner of the ‘458 Patent, with all substantive rights in

and to that patent, including the sole and exclusive right to prosecute this action and enforce the

‘458 Patent against infringers, and to collect damages for all relevant times.

       49.     Continental made, had made, used, imported, provided, supplied, distributed,

sold, and/or offered for sale products and/or systems including, for example, its Continental

Premium Telematics Solutions and Continental V2X Communication families of products, that

include LTE and/or 802.11n or above capabilities (“accused products”):




(Source: https://www.continental-automotive.com/en-gl/Passenger-Cars/Vehicle-

Networking/Connectivity-Telematics/Telematics/Premium-Telematics)




                                                 42
           Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 43 of 66




(Source: https://www.continental-automotive.com/en-gl/Passenger-Cars/Vehicle-

Networking/Connectivity-Telematics/Telematics/Premium-Telematics)




(Source: https://www.continental-automotive.com/en-gl/Passenger-Cars/Vehicle-

Networking/5G-Connectivity-Solutions/V2X-Communication)




                                             43
             Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 44 of 66




(Source: https://www.continental-automotive.com/en-gl/Passenger-Cars/Vehicle-

Networking/5G-Connectivity-Solutions/V2X-Communication)

       50.     By doing so, Continental has directly infringed (literally and/or under the doctrine

of equivalents) at least Claim 1 of the ‘458 Patent. Continental’s infringement in this regard is

ongoing.

       51.     Continental has infringed the ‘458 Patent by making, having made, using,

importing, providing, supplying, distributing, selling or offering for sale products including an

apparatus for synchronizing a communication system. The accused product is a receiver in an

apparatus for synchronizing a communication system. An LTE compliant base station that is

communicating with an accused product can be part of the apparatus, acting as a transmitter. For

example, according to the LTE standards, the physical layer performs various functions which

include modulation and demodulation of physical channels, as well as time and frequency

synchronization.




                                                44
           Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 45 of 66




(Source: https://www.continental-automotive.com/en-gl/Passenger-Cars/Vehicle-

Networking/Connectivity-Telematics/Telematics/Premium-Telematics)




(Source: https://www.continental-automotive.com/en-gl/Passenger-Cars/Vehicle-

Networking/5G-Connectivity-Solutions/V2X-Communication)




                                             45
    Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 46 of 66




(Source: https://www.electronicdesign.com/communications/lte-requires-

synchronization-and-standards-support)




(Source: https://sites.google.com/site/lteencyclopedia/lte-network-infrastructure-and-

elements)




                                         46
    Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 47 of 66




(Source:

https://www.etsi.org/deliver/etsi_ts/136300_136399/136302/15.00.00_60/ts_136302v150

000p.pdf)




                                     47
             Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 48 of 66




       (Source:

       https://www.etsi.org/deliver/etsi_ts/136200_136299/136201/10.00.00_60/ts_136201v100

       000p.pdf)

       52.     The accused products include a number (Q) of Orthogonal Frequency Division

Multiplexing (OFDM) modulators, each OFDM modulator producing a frame having at least one

inserted symbol, a plurality of data symbols, and cyclic prefixes. Alternatively, on being

requested by an accused product, an LTE base station acts as a transmitter and includes a number

(Q) of Orthogonal Frequency Division Multiplexing (OFDM) modulators, each OFDM

modulator producing a frame having at least one inserted symbol, a plurality of data symbols,

and cyclic prefixes. The LTE base station eNodeB acts as the transmitter for the OFDM frames.

The physical layer performs the modulation and demodulation of the physical channels. Further,

it uses OFDM in the downlink physical channel. Hence, there would be OFDM modulators for

modulating the data signals at the base station. The physical layer transmits frames of data on the

downlink, that includes data symbols, synchronization symbols such as PSS, SSS and cyclic

prefixes.




                                                48
    Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 49 of 66




(Source:

https://www.etsi.org/deliver/etsi_ts/136200_136299/136201/10.00.00_60/ts_136201v100

000p.pdf)




(Source:

https://www.etsi.org/deliver/etsi_ts/136200_136299/136201/10.00.00_60/ts_136201v100

000p.pdf)




(Source:

https://www.etsi.org/deliver/etsi_ts/136300_136399/136302/15.00.00_60/ts_136302v150

000p.pdf)




                                     49
             Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 50 of 66




       (Source:

       https://www.etsi.org/deliver/etsi_ts/136200_136299/136211/08.06.00_60/ts_136211v080

       600p.pdf)




       (Source: https://home.zhaw.ch/kunr/NTM1/literatur/LTE%20in%20a%20Nutshell%20-

       %20Physical%20Layer.pdf)

       53.     The accused products include Q transmitting antennas, each transmitting antenna

connected to a respective OFDM modulator, the transmitting antennas configured to transmit a

respective frame over a channel. Alternatively, on being requested by an accused product, the

LTE base station can act as a transmitter and include Q transmitting antennas, each transmitting

antenna connected to a respective OFDM modulator, the transmitting antennas configured to

transmit a respective frame over a channel. The LTE base station eNodeB acts as the transmitter

for the data frames. The data frames having cyclic prefixes and other OFDM symbols are

                                               50
            Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 51 of 66




transmitted over a channel (PDCCH, etc.). The transmitting antennas of a base station would

transmit multiple OFDM frames over a channel. Thus, these transmitting antennas would be

connected to OFDM modulators to get the OFDM frames for further transmission.




(Source:

https://www.etsi.org/deliver/etsi_ts/136200_136299/136211/11.05.00_60/ts_136211v110500p.p

df)




(Source :

https://www.etsi.org/deliver/etsi_ts/136300_136399/136302/15.00.00_60/ts_136302v150000p.p

df)


                                              51
             Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 52 of 66




       54.      The accused products include a number (L) of receiving antennas for receiving

the transmitted frames. For example, the accused products comply with LTE standards and uses

MIMO antenna system. These receiving antennas would receive the frames transmitted by the

base station.




(Source: https://www.continental-automotive.com/en-gl/Passenger-Cars/Vehicle-

Networking/Connectivity-Telematics/Telematics/Premium-Telematics)




(Source: https://www.continental-automotive.com/en-gl/Passenger-Cars/Vehicle-

Networking/5G-Connectivity-Solutions/V2X-Communication)

       55.      The accused products include L OFDM demodulators, each OFDM demodulator

corresponding to a respective receiving antenna, the L OFDM demodulators including a

synchronization circuit that processes the received frame in order to synchronize the received


                                                52
           Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 53 of 66




frame in both time domain and frequency domain. For example, according to the LTE standards,

the physical layer performs various functions which include modulation and demodulation, as

well as frequency and time synchronization. Hence, there would be demodulator blocks and

synchronization circuits for performing these functions. The procedure of achieving time and

frequency synchronizations is called ‘Cell Search’.




       (Source:

       https://www.etsi.org/deliver/etsi_ts/136200_136299/136201/10.00.00_60/ts_136201v100

       000p.pdf)




                                               53
             Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 54 of 66




       (Source:

       https://www.etsi.org/deliver/etsi_ts/136200_136299/136213/14.02.00_60/ts_136213v140

       200p.pdf)




       (Source:

       https://www.etsi.org/deliver/etsi_ts/136300_136399/136302/15.00.00_60/ts_136302v150

       000p.pdf)

       56.     The accused products include wherein each of the L OFDM demodulators

comprises a pre-amplifier, a local oscillator, a mixer having a first input and a second input, the

first input connected to an output of the pre-amplifier, the second input connected to an output of

the local oscillator, an analog-to-digital converter (ADC) connected to an output of the mixer.

LTE devices generally include RF Front-end Modules. After the data is transmitted by the base

station, the data is received by a receiving antenna of the accused product for further processing.

To prevent the demodulator from demodulating the noise associated with the received signal, an


                                                 54
            Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 55 of 66




RF front end circuit is implemented to increase the SNR of demodulated signal. The RF front

end circuit generally consists of amplifiers, local oscillator, filters and mixers. The output from

the mixer is generally fed to an analog-to-digital converter (ADC). This RF front end circuit

generally lies at the start of the demodulation process.




       (Source: VLSI for Wireless Communication)




       (Source: VLSI for Wireless Communication)




                                                 55
    Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 56 of 66




(Source: http://www.sharetechnote.com/html/RF_Introduction.html)




(Source: VLSI for Wireless Communication)




(Source: RF Imperfections in High-rate Wireless Systems: Impact and Digital

Compensation, Schenk (2008))




                                      56
             Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 57 of 66




       (Source: https://www.eetimes.com/document.asp?doc_id=1276331)

       57.     The accused products include the synchronization circuit having one input

connected to an output of the ADC. According to the LTE standards, the physical layer performs

various functions which include frequency and time synchronization. The procedure of achieving

this time and frequency synchronizations is called ‘Cell Search’. Hence, there are

synchronization circuits for performing these functions. The synchronization circuit is connected

to an ADC.




       (Source:

       https://www.etsi.org/deliver/etsi_ts/136200_136299/136201/10.00.00_60/ts_136201v100

       000p.pdf)




                                               57
             Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 58 of 66




       (Source:

       https://www.etsi.org/deliver/etsi_ts/136200_136299/136213/14.02.00_60/ts_136213v140

       200p.pdf)

       58.     The accused products include a cyclic-prefix remover connected to an output of

the synchronization circuit, a serial-to-parallel converter connected to an output of the cyclic

prefix remover, and a discrete Fournier transform (DFT) stage connected to an output of the

serial-to-parallel converter, an output of the DFT stage connected to another input to the

synchronization circuit. Cyclic prefixes are added in the preamble for each transmitted frame.

In a general OFDM system, a cyclic prefix remover circuit would be present at the receiver end.

The output from the cyclic prefix remover circuit is fed to a serial-to-parallel converter for

performing a DFT operation on its output.




       (Source: https://home.zhaw.ch/kunr/NTM1/literatur/LTE%20in%20a%20Nutshell%20-

       %20Physical%20Layer.pdf)


                                                 58
             Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 59 of 66




       (Source: RF Imperfections in High-rate Wireless Systems: Impact and Digital

       Compression, Schenk, Tim)




       (Source: http://ijettjournal.org/volume-12/number-2/IJETT-V12P214.pdf)

       59.     Continental has had actual knowledge of the ‘458 Patent at least as of the date

when it was notified of the filing of this action. By the time of trial, Continental will have

known and intended (since receiving such notice) that its continued actions would infringe and

actively induce and contribute to the infringement of one or more claims of the ‘458 Patent.




                                                 59
             Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 60 of 66




       60.     Continental has also indirectly and willfully infringed, and continues to indirectly

and willfully infringe, the ‘458 Patent, as explained further below in the “Additional Allegations

Regarding Infringement” section.

       61.     American Patents has been damaged as a result of the infringing conduct by

Continental alleged above. Thus, Continental is liable to American Patents in an amount that

adequately compensates it for such infringements, which, by law, cannot be less than a

reasonable royalty, together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       62.     American Patents and/or its predecessors-in-interest have satisfied all statutory

obligations required to collect pre-filing damages for the full period allowed by law for

infringement of the ‘458 Patent.

             ADDITIONAL ALLEGATIONS REGARDING INFRINGEMENT

       63.     In addition to any specific products mentioned above, the accused products also

include at least the following products and/or modules and all products containing these products

and/or modules: Continental BL28EU-001, Continental BL28EU-RD1, Continental BL28NA-

001, Continental BL28NA-003, Continental BL28NARD1, Continental BL28RW-001,

Continental BSRF, Continental FANW, Continental FB40-ND1, Continental FE4CNX210,

Continental FE4NA0210, Continental LHJ-CUW, Continental LHJ-TVN, Continental LNAD,

Continental LNADVW, Continental Premium Telematics Solutions, Continental STRLNK2P,

Continental TP_BL_WiFi, Continental V2X Communication, Continental Wireless Modem

Module (LHJ-FAN), Continental WT50NA01, Continental WT50NA02, and Continental

WT50RW02.

       64.     Continental has also indirectly infringed the ‘782 Patent, the ‘304 Patent, and the

‘458 Patent by inducing others to directly infringe the ‘782 Patent, the ‘304 Patent, and the ‘458

Patent. Continental has induced the end-users, Continental’s customers, to directly infringe


                                                60
              Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 61 of 66




(literally and/or under the doctrine of equivalents) the ‘782 Patent, the ‘304 Patent, and the ‘458

Patent by using the accused products.

        65.     Continental took active steps, directly and/or through contractual relationships

with others, with the specific intent to cause them to use the accused products in a manner that

infringes one or more claims of the patents-in-suit, including, for example, Claim 30 of the ‘782

Patent, Claim 1 of the ‘304 Patent, and Claim 1 of the ‘458 Patent.

        66.     Such steps by Continental included, among other things, advising or directing

customers and end-users to use the accused products in an infringing manner; advertising and

promoting the use of the accused products in an infringing manner; and/or distributing

instructions that guide users to use the accused products in an infringing manner.

        67.     Continental has performed these steps, which constitute induced infringement,

with the knowledge of the ‘782 Patent, the ‘304 Patent, and the ‘458 Patent and with the

knowledge that the induced acts constitute infringement.

        68.     Continental was and is aware that the normal and customary use of the accused

products by Continental’s customers would infringe the ‘782 Patent, the ‘304 Patent, and the

‘458 Patent. Continental’s inducement is ongoing.

        69.     Continental has also induced its affiliates, or third-party manufacturers, shippers,

distributors, retailers, or other persons acting on its or its affiliates’ behalf, to directly infringe

(literally and/or under the doctrine of equivalents) the ‘782 Patent, the ‘304 Patent, and the ‘458

Patent by importing, selling or offering to sell the accused products.

        70.     Continental has at least a significant role in placing the accused products in the

stream of commerce in Texas and elsewhere in the United States.




                                                    61
                Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 62 of 66




          71.     Continental directs or controls the making of accused products and their shipment

to the United States, using established distribution channels, for sale in Texas and elsewhere

within the United States.

          72.     Continental directs or controls the sale of the accused products into established

United States distribution channels, including sales to nationwide retailers.

          73.     Continental’s established United States distribution channels include one or more

United States based affiliates (e.g., at least Continental Automotive Inc., Continental Tire The

Americas LLC, Zonar Systems, Inc., and CZ Holdings, Inc.).

          74.     Continental directs or controls the sale of the accused products nationwide,

including through its own sales and distribution channels, including for sale in Texas and

elsewhere in the United States, and expects and intends that the accused products will be so sold.

          75.     Continental took active steps, directly and/or through contractual relationships

with others, with the specific intent to cause such persons to import, sell, or offer to sell the

accused products in a manner that infringes one or more claims of the patents-in-suit, including,

for example, Claim 30 of the ‘782 Patent, Claim 1 of the ‘304 Patent, and Claim 1 of the ‘458

Patent.

          76.     Such steps by Continental included, among other things, making or selling the

accused products outside of the United States for importation into or sale in the United States, or

knowing that such importation or sale would occur; and directing, facilitating, or influencing its

affiliates, or third-party manufacturers, shippers, distributors, retailers, or other persons acting on

its or their behalf, to import, sell, or offer to sell the accused products in an infringing manner.

          77.     Continental performed these steps, which constitute induced infringement, with

the knowledge of the ‘782 Patent, the ‘304 Patent, and the ‘458 Patent and with the knowledge

that the induced acts would constitute infringement.


                                                   62
             Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 63 of 66




       78.     Continental performed such steps in order to profit from the eventual sale of the

accused products in the United States.

       79.     Continental’s inducement is ongoing.

       80.     Continental has also indirectly infringed by contributing to the infringement of the

‘782 Patent, the ‘304 Patent, and the ‘458 Patent. Continental has contributed to the direct

infringement of the ‘782 Patent, the ‘304 Patent, and the ‘458 Patent by the end-user of the

accused products.

       81.     The accused products have special features that are specially designed to be used

in an infringing way and that have no substantial uses other than ones that infringe the ‘782

Patent, the ‘304 Patent, and the ‘458 Patent, including, for example, Claim 30 of the ‘782 Patent,

Claim 1 of the ‘304 Patent, and Claim 1 of the ‘458 Patent.

       82.     The special features include improved wireless communication capabilities and

initiation and/or control of Internet streamed content used in a manner that infringes the ‘782

Patent, the ‘304 Patent, and the ‘458 Patent.

       83.     The special features constitute a material part of the invention of one or more of

the claims of the ‘782 Patent, the ‘304 Patent, and the ‘458 Patent and are not staple articles of

commerce suitable for substantial non-infringing use.

       84.     Continental’s contributory infringement is ongoing.

       85.     Furthermore, Continental has a policy or practice of not reviewing the patents of

others (including instructing its employees to not review the patents of others), and thus has been

willfully blind of American Patents’ patent rights. See, e.g., M. Lemley, “Ignoring Patents,”

2008 Mich. St. L. Rev. 19 (2008).




                                                 63
                Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 64 of 66




          86.     Continental’s actions are at least objectively reckless as to the risk of infringing

valid patents and this objective risk was either known or should have been known by

Continental.

          87.     Continental has knowledge of the ‘782 Patent, the ‘304 Patent, and the ‘458

Patent.

          88.     Continental’s customers have infringed the ‘782 Patent, the ‘304 Patent, and the

‘458 Patent.

          89.     Continental encouraged its customers’ infringement.

          90.     Continental’s direct and indirect infringement of the ‘782 Patent, the ‘304 Patent,

and the ‘458 Patent is, has been, and/or continues to be willful, intentional, deliberate, and/or in

conscious disregard of American Patents’ rights under the patents.

          91.     American Patents has been damaged as a result of the infringing conduct by

Continental alleged above. Thus, Continental is liable to American Patents in an amount that

adequately compensates it for such infringements, which, by law, cannot be less than a

reasonable royalty, together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

                                           JURY DEMAND

          American Patents hereby requests a trial by jury on all issues so triable by right.

                                       PRAYER FOR RELIEF

          American Patents requests that the Court find in its favor and against Continental, and

that the Court grant American Patents the following relief:

          a.      Judgment that one or more claims of the ‘782 Patent, the ‘304 Patent, and the

‘458 Patent have been infringed, either literally and/or under the doctrine of equivalents, by

Continental and/or all others acting in concert therewith;

          b.      A permanent injunction enjoining Continental and its officers, directors, agents,


                                                    64
            Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 65 of 66




servants, affiliates, employees, divisions, branches, subsidiaries, parents, and all others acting in

concert therewith from infringement of the ‘782 Patent, the ‘304 Patent, and the ‘458 Patent; or,

in the alternative, an award of a reasonable ongoing royalty for future infringement of the ‘782

Patent, the ‘304 Patent, and the ‘458 Patent by such entities;

       c.      Judgment that Continental account for and pay to American Patents all damages

to and costs incurred by American Patents because of Continental’s infringing activities and

other conduct complained of herein, including an award of all increased damages to which

American Patents is entitled under 35 U.S.C. § 284;

       d.      That American Patents be granted pre-judgment and post-judgment interest on the

damages caused by Continental’s infringing activities and other conduct complained of herein;

       e.      That this Court declare this an exceptional case and award American Patents its

reasonable attorney’s fees and costs in accordance with 35 U.S.C. § 285; and

       f.      That American Patents be granted such other and further relief as the Court may

deem just and proper under the circumstances.

Dated: June 21, 2021                           Respectfully submitted,

                                               /s/ Zachariah S. Harrington
                                               Matthew J. Antonelli
                                               Texas Bar No. 24068432
                                               matt@ahtlawfirm.com
                                               Zachariah S. Harrington
                                               Texas Bar No. 24057886
                                               zac@ahtlawfirm.com
                                               Larry D. Thompson, Jr.
                                               Texas Bar No. 24051428
                                               larry@ahtlawfirm.com
                                               Christopher Ryan Pinckney
                                               Texas Bar No. 24067819
                                               ryan@ahtlawfirm.com

                                               ANTONELLI, HARRINGTON
                                               & THOMPSON LLP
                                               4306 Yoakum Blvd., Ste. 450
                                               Houston, TX 77006

                                                  65
Case 6:21-cv-00635 Document 1 Filed 06/21/21 Page 66 of 66




                          (713) 581-3000

                         Stafford Davis
                         State Bar No. 24054605
                         sdavis@stafforddavisfirm.com
                         Catherine Bartles
                         Texas Bar No. 24104849
                         cbartles@stafforddavisfirm.com
                         THE STAFFORD DAVIS FIRM
                         815 South Broadway Avenue
                         Tyler, Texas 75701
                         (903) 593-7000
                         (903) 705-7369 fax

                          Attorneys for American Patents LLC




                            66
